Hart, J., (after- stating the facts.) 1. Appellant contends that the telegram was an improper message to transmit over the wires. A telegraph operator may refuse to send a message that is obscene, slanderous, blasphemous, profane, indecent or the like, but the telegram in question was not of such character and was entirely proper to be transmitted. Doubtless, the object of the message was to report the servants of the railroad company for neglect of duty in not keeping up the fire in the station, but the object of the sender can not affect the right to recover in a suit to enforce the penalty prescribed by the statute. Railway Co. v. Smith, 60 Ark. 221; Railway Co. v. Trimble, 54 Ark. 354.  2. There is nothing in the connection of appellant that the message was not delivered to an agent of the company. It is not important to consider whether or not the station porter was also the employee of the telegraph company, and as such impowered to receive messages for transmission over the wire; for the undisputed testimony is that, in the absence of the operator, the station agent received messages for transmission. This was sufficient to establish his agency. It would often be difficult to prove the relation of master and servant except by the fact that the one performs service for the other. St. Louis, I. M. & So. Ry. Co. v. Hendricks, 48 Ark. 177.  3. It is lastly contended that the trial court erred in admitting oral testimony of the contents of the telegram. This contention is without foundation; for the language of the telegram was not a matter in issue. Besides, appellee testified that he left the telegram in the possession of the station agent, and does not know what he did with it. Affirmed.